DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al (US 2016/0131390 A1) in view of Azumi et. al (US 2017/0276396 A1).
With respect to claim 1 Kwon discloses an air conditioner comprising:
a housing [reference character 3] having an inflow port and a discharge port [see annotated Fig. 1, below];
a partition [reference character 30] disposed inside the housing to divide the inside of the housing into a first space near the inflow port and a second space near the discharge port, and having at least one opening for allowing the first space and the second space to communicate with each other [see annotated Fig. below]; and

at least one blower unit [reference character 11a] disposed in the first space; and a heat exchanger disposed in the second space.
Kwon does not disclose a duct passing through the opening to protrude toward the second space and discharging air of the first space to the second space.
Azumi discloses an air conditioner that includes a blower [reference character 12] having a blowoff port [reference character 12b in Fig. 1] that extends through a partition towards a second space which includes a heat exchanger [reference character 13] from a first space which includes the blower.
It would have been obvious to one of ordinary skill in the art the time of the filing date of the invention to modify the air conditioner taught by Kwon by including a diffuser that would extend through the partition as taught by Azumi in order to reduce the velocity of the air prior to impinging on the heat exchanger.
                  
    PNG
    media_image1.png
    348
    613
    media_image1.png
    Greyscale
                                
    PNG
    media_image2.png
    594
    706
    media_image2.png
    Greyscale


Claims 2-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al (US 2016/0131390 A1) in view of Azumi et. al (US 2017/0276396 A1) as applied to claim 1 above, and further in view of Hancock (US 2015/0211765 A1).
With respect to claim 2 the combination of Kwon and Azumi do not disclose that the blower unit includes an upper case, a lower case coupled to the upper case and a blower fan, and the duct is coupled to at least one of the upper case or the lower case.
Hancock discloses a two-piece blower assembly that includes a left shell [reference character 208] and a right shell [reference character 210] (interpreted as an upper and lower shell).
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the apparatus taught by the combination of Kwon and Azumi by forming the blower housing in two pieces, as taught by Hancock because the two-piece housing allows for a greater degree of serviceability of the components in the interior of the fan housing. Note that in combination the duct would be coupled to both the upper and lower case since it extends directly from the body of the housing.
	With respect to claim 3 the combination of Kwon, Azumi, and Hancock disclose that the duct includes an upper surface coupled to the upper case and both side surfaces extending downward from both ends of the upper surface [note that the duct taught by Azumi has four sides]. Note that in combination the duct would be coupled to both the upper and lower case since it extends directly from the body of the housing.
	With respect to claim 4 the combination of Kwon, Azumi, and Hancock disclose that the duct includes a lower surface which is coupled to the lower case and in contact with lower ends of the both side surfaces [note that the duct taught by Azumi has four sides]. Note that in combination the duct would be coupled to both the upper and lower case since it extends directly from the body of the housing.
With respect to claim 13 the combination of Kwon, Azumi, and Hancock discloses that the upper case or the lower case includes a coupling extension portion [reference character 222 and paragraph 0019 of Hancock] disposed on each of both sides of the duct to be in contact with the partition.

Allowable Subject Matter

Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762